Citation Nr: 1403390	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for right foot neuropathy. 


REPRESENTATION

Veteran represented by:	Fennie L. Fiddler


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.


FINDINGS OF FACT

1. The Veteran was denied service connection for PTSD in December 2002.  He did not appeal.

2. Evidence submitted of a current diagnosis of PTSD linked to alleged in-service stressors is both "new" and "material."

3. The evidence is in at least a state of equipoise as to whether the Veteran suffers from PTSD due to stressors suffered in Vietnam.  

4. The Veteran does not have a current diagnosis of right foot neuropathy. 


CONCLUSIONS OF LAW

1. The December 2002 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38. U.S.C.A. § 7105 (West 2002).

2. As the evidence received since that decision is new and material, his claim is reopened.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for establishing service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4. The criteria for establishing service connection for right foot neuropathy have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, proper notice must be provided to the claimant before the initial unfavorable adjudication by the RO. 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

With regards to new and material evidence claims, the Court held that the VCAA notice requirements require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board is reopening and granting the Veteran's service connection claim for PTSD.  Thus, any failure with respect to the duty to notify is deemed non-prejudicial.  Furthermore, the Veteran received proper notice regarding his claim for service connection for right foot neuropathy in December 2010.  He has not alleged, and the record does not indicate, any notice deficiencies.  Thus, the Board concludes that the duty to notify has been met.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination for his claimed right foot neuropathy condition which contains a description of the history of the disability at issue; and documents and considers the relevant medical facts and principles.  As the condition was not objectively found upon examination, the physician did not render an opinion regarding its etiology.  The Board finds that VA's duty to assist with respect to the neuropathy disability claim has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet.App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran filed a petition to reopen his claim for service connection for PTSD in November 2010.  The last prior, final decision regarding this claim came in December 2002.  There, the RO denied the Veteran's claim because there were conflicting opinions regarding a current diagnosis of PTSD and it could not verify his claimed in-service stressors.  Since making his original claim, the Veteran has alleged that he underwent various stressors in Vietnam including experiencing enemy rocket and sniper fire which made him fear for his life, as well as viewing people being killed.  

In his current attempt to reopen his claim, the Veteran submitted a statement from his treating psychologist at the Malcom Randall VA Medical Center.  In this statement, the psychologist states that, "it is my clinical impression that [the Veteran] does meet the clinical criterion for a diagnosis of [PTSD] based on the standards established in the Diagnostic and Statistical Manual of Mental Disorders Fourth Edition."  He further mentions that the Veteran "was engaged in combat situations, receiving and returning enemy fire."  In addition to the above statement, the record contains VA psychology treatment records beginning May 2011 and continuing through October 2013.  These contain detailed assessments of the Veteran's current mental state.  

The above evidence is new because it has not been considered by the RO prior to the May 2011 decision.  It is also material, as it spears directly to whether the Veteran possesses PTSD, as well to the stressors that are linked to the condition.  Thus, new and material evidence has been submitted and the Veteran's claim is reopened. 

III. Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  See 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Here, the Veteran is claiming entitlement to service connection for PTSD based on several in-service stressors he experienced in Vietnam.  These stressors include: the feeling of his impending death after witnessing rockets strike his base around him, being engaged by an enemy sniper on base, hearing a fire fight taking place somewhere on base, and experiencing mortar attacks while on base.  

As the Veteran has never claimed that he was in direct combat with the enemy while in Vietnam and his personnel records do not indicate this was the case, the Veteran's claimed stressors are best represented by the "fear of hostile military or terrorist activity" category of § 3.304(f)(3).  He has not presented any corroborating evidence besides his own competent lay statements regarding these stressors, thus in order to succeed he needs 1) a current diagnosis of PTSD and 2) a VA psychiatrist or psychologist to confirm the alleged stressors are sufficient to support the PTSD diagnosis.  

He received his first PTSD diagnosis after a VA PTSD intake exam in February 2002 (the report of which is dated March 2002).  There, a licensed social worker recorded an extensive summary of the Veteran's military, social, and occupational background before diagnosing him with prolonged PTSD.  Including in the report is the Veteran's alleged stressors discussed above, as well as claims of repetitive nightmares regarding both real and unexperienced events in Vietnam.  Later in March 2002, a VA physician confirmed the diagnosis of PTSD and proscribed various medications for treatment.  The Veteran went on to take part in VA group psychotherapy treatment for PTSD in August and September 2002.

The Veteran underwent his first VA compensation and pension examination for PTSD in October 2002.  There, the examiner did not diagnose the Veteran with a mental condition, stating that he did not meet the criteria for PTSD because he did not have any of the "numbing or avoidance symptoms."  

The Veteran underwent another VA compensation and pension examination in April 2011.  There, the VA examiner did not diagnose the Veteran with PTSD, mainly because the Veteran did not exhibit any "re-experiencing symptoms" that are required for a diagnosis under the DSM-IV criteria.  Instead, the examiner diagnosed the Veteran with adjustment disorder with anxiety.

In January 2012, the Veteran submitted the above referenced statement from his treating psychologist at Malcom Randall VA Medical Center.  In the statement, the psychologist states that he knew the Veteran since 2010 and provided psychotherapy for him for PTSD since August 2011.  He discussed the Veteran's experience in Vietnam undertaking enemy fire, and then stated that his initial PTSD diagnosis occurred in February 2002.  The psychologist opined that the Veteran did indeed have PTSD that met the DSM-IV standards.  

Based on review of all of the evidence, the Board concludes that there is at least a state of equipoise regarding whether the Veteran has PTSD that relates back to his time in Vietnam.  The Board highlights the opinion of the Veteran's treating VA physician, which not only opined that the Veteran had PTSD that met the DSM-IV criteria, but also discussed the Veteran's claimed stressors.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Moving to the Veteran's claim for service connection for right foot neuropathy, the Board notes that the Veteran stated in his original November 2010 claim for benefits that his right foot was "sometimes numb and hurts quite often."  Review of the Veteran's claims file does not reveal any treatment for a right foot condition before his April 2011 VA compensation and pension examination regarding peripheral nerves.  There, the Veteran's reflex, sensory, and motor exams were all normal.  The examiner concluded that the Veteran did not have right foot neuropathy.  The record is absent any other medical evidence since this examination.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Veteran himself is competent to report his feelings of pain in his right foot, but is not credible to diagnose neuropathy.  Thus, with only experiences of subjective pain and numbness, the Veteran's service connection claim for right foot neuropathy must be denied.  In sum, there is no competent and credible evidence showing a current diagnosis of right foot neuropathy.  The preponderance of the evidence is against the claim; therefore, service connection is denied. 


ORDER

New and material evidence having been received, the issue of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for right foot neuropathy is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


